IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CAROLYN MCCONNELL                   NOT FINAL UNTIL TIME EXPIRES TO
CAUDILL,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-896
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 25, 2014.

An appeal from the Circuit Court for Escambia County.
Scott Duncan, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.